                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


    MARIE BAPTISTE, MITCHELL MATORIN,
    and JONATHAN DAPONTE,

                                 Plaintiffs,
                          v.                               C.A. No. 1:20-CV-11335-MLW

    MIKE KENNEALY, in his official capacity as
    Secretary of the EXECUTIVE OFFICE OF
    HOUSING AND ECONOMIC
    DEVELOPMENT, and CHARLES BAKER, in
    his official capacity as Governor of the
    Commonwealth of Massachusetts,

                                 Defendants.


    JOINT REPORT CONCERNING ISSUANCE OF STATE COURT MEMORANDUM
    AND ORDER, SUBMITTED IN RESPONSE TO COURT’S AUGUST 5, 2020 ORDER

         In this Court’s Order dated August 5, 2020 (Dckt. No. 5), the Court required that, in the

event the Massachusetts Superior Court decides the preliminary injunction motion (“MPI”)

brought by the plaintiff parties in Matorin v. Executive Office of Housing and Economic

Development, No. 2084-CV-1334 (the “State Court Action”), the parties “shall . . . confer[]1 and

report, within two business days of the decision, concerning their respective views on the

implications of that decision for how this case should proceed.” (Dckt. 50, ¶ 5) A decision and

memorandum on the plaintiffs’ MPI in the State Court Action has issued (hereinafter, the “State

Court MPI Decision”), and counsel for the parties conferred on Thursday, August 27, 2020,

regarding the implications of that decision (if any) for how the instant case should proceed.


1
        The parties were also required to submit “forthwith” a copy of the State Court MPI Decision to
this Court. They have complied with that requirement through Defendants’ Status Report filed on
Wednesday, August 26, 2020, which was assigned Docket No. 92.


                                                   1
         The following presents the parties’ respective positions on that issue:

         I.       Plaintiffs’ Position on Impact of the State Court MPI Decision.

         The above-captioned Plaintiffs hereby report to the Court that they believe the State

Court MPI Decision has no impact whatsoever on any claim or issue presented in this case.

Because the Superior Court has denied the MPI in the State Court Action, there can be no

argument that any claim presented herein has been mooted.2 Moreover, as the Plaintiffs’ counsel

argued during the hearing on abstention issues, the State Court MPI Decision only dealt with

claims arising out of the Massachusetts Declaration of Rights, whereas this case does not. For

example, only before this Court are claims under the First Amendment and Contracts Clause of

the United State Constitution. To the extent issues discussed by the Superior Court in the State

Court MPI Decision overlap with certain issues presented in this Court (i.e., Takings and

irreparable harm), the Plaintiffs strongly disagree with the reasoning of the Superior Court, and

believe that Judge Wilson gave too much deference to the State in his analysis. This Court is not

bound whatsoever by a ruling of a State court trial judge on purely state constitutional issues.

Accordingly, the Plaintiffs disagree with the Defendants as to whether this Court should consider

the State Court MPI Decision as having any effect, persuasive or otherwise, in the instant case,

and they assert that this Court should reject the State court’s analysis as to any issue relevant in

the instant matter.




2
 The Plaintiffs state that the plaintiffs in the State Court Action are considering taking up an interlocutory appeal of
Judge Wilson’s ruling, which would either be to the single justice of the Appeals Court or full panel of the Appeals
Court. Any notice of appeal would not be due until 30 days from Judge Wilson’s order. That appeal would likely
not be heard and resolved for several months, at the earliest.



                                                           2
       II.     Defendants’ Position on Impact of the State Court MPI Decision.

       The above-captioned Defendants agree with the Plaintiffs that there is no technical

impact of the State Court MPI Decision on any proceedings pending in this Court, and they

agree, specifically, that the State Court MPI Decision has not mooted any of the Plaintiffs’

claims asserted in this Court. The Defendants assert, however, that the State Court MPI Decision

should be considered carefully by this Court for its persuasive effect and for its observations

about the purposes that are served by the Moratorium Act’s provisions. The Defendants state

that the reasoning set forth in the State Court MPI Decision is relevant and persuasive on the

following issues:

               1.      The Superior Court has fully and thoroughly analyzed the merits of the

takings claim asserted by the plaintiffs in the State Court Action (the “State Court Plaintiffs”)

under art. 10 of the Declaration of Rights, and it has done so by application of federal law under

the cognate provision found in the Fifth Amendment. See Dckt. 92, Ex. 1 at pp. 18-29. In so

doing, the Superior Court has found that the State Court Plaintiffs have not shown a reasonable

likelihood of success on their takings claim brought under art. 10 of the Declaration of Rights.

See id., p. 29. For all the reasons articulated by Superior Court Associate Justice Wilson in the

State Court MPI Decision, the same outcome is warranted here with respect to Count V of the

Amended Complaint (Dckt. 58).

               2.      The Superior Court has also analyzed factors relevant to whether a

preliminary injunction should issue that are wholly consistent with federal-law preliminary-

injunction standards. Specifically, Justice Wilson has determined that “even if Plaintiffs had

established a likelihood of success on the merits, their injunction request would founder on the

requirement of irreparable harm.” Id. at p. 32. Justice Wilson has also determined that “[i]n



                                                 3
balancing the relevant interests, any harm to Plaintiffs by a temporary disruption of evictions for

non-payment of rent is far outweighed by the potential harm to the Commonwealth and the

public of enjoining the operation of the Eviction Moratorium Law.” Id. at p. 33. The

Defendants respectfully suggest that this Court should carefully consider, for its persuasive

effect, the reasoning set forth in the State Court MPI Decision at pp. 29-33 with respect to the

preliminary injunction factors related to irreparable harm and balancing of public and private

interests.

               3.      Although the Defendants recognize that the claim in the State Court

Action with respect to the right of access to the Courts under art. 11 of the Declaration of Rights

presented an issue of state law, the Defendants respectfully suggest that the reasoning set forth

on pages 15-18 of the State Court MPI Decision is relevant to and should be considered in

connection with the instant Plaintiffs’ Count I, which is brought under the Petition Clause of the

U.S. Constitution, which Plaintiffs state is premised upon an alleged denial of their “right of

access to the courts.” See Memorandum in Support of Plaintiffs’ Motion for Preliminary

Injunction (Dckt. 6) p. 11..

               4.      Finally, the Defendants assert that this Court should review the

background and facts asserted on pp. 2-7 of the State Court MPI Decision as establishing, at least

for preliminary purposes, certain legislative facts that may be helpful to the Court in the instant

matter.




                                                  4
      Respectfully submitted,

      MAURA HEALEY
      ATTORNEY GENERAL

      /s/ Jennifer E. Greaney
      Jennifer E. Greaney (BBO No. 643337)
      Assistant Attorney General
      Pierce O. Cray (BBO No. 104630)
      Senior Appellate Counsel
      Richard S. Weitzel (BBO No. 630303)
      Assistant Attorney General
      Government Bureau
      One Ashburton Place
      Boston, MA 02108
      (617) 963-2981/2022/2084
      Jennifer.Greaney@mass.gov
      Pierce.Cray@mass.gov
      Richard.Weitzel@mass.gov

                                 Respectfully submitted,
                                 Marie Baptiste and Mitchell Matorin,
                                 By their attorneys,


                                 /s/ Richard D. Vetstein
                                 Richard D. Vetstein BBO# 637681
                                 Vetstein Law Group
                                 945 Concord Street
                                 Framingham, MA 01701
                                 Phone: (508) 620-5352
                                 Fax: (888) 448-1344
                                 Email: rvetstein@vetsteinlawgroup.com


                                 /s/ Jordana R. Greenman
                                 Jordana R. Greenman, Esq, BBO# 667842
                                 134 Main Street
                                 Watertown, MA 02472
                                 Phone: (617) 379-6669
                                 Fax: (617) 379-6669
                                 Email: jordana@jrglegal.com
Dated: August 28, 2020



                                             5
                                 CERTIFICATE OF SERVICE

        I certify that this document, filed through the Court’s ECF system will be sent
electronically on this day to registered participants as identified on the Notice of Electronic
Filing (NEF).

                                                      /s/ Jennifer E. Greaney
                                                      Jennifer E. Greaney
                                                      Assistant Attorney General


DATED: August 28, 2020




                                                  6
